                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


UNITED STATES OF AMERICA                                      CASE NO. 3:98-30019-001

VERSUS                                                        JUDGE ROBERT G. JAMES

WARREN D. JONES (01)


                                               RULING

        Before the Court is a Motion for Sentence Reduction Pursuant to Section 404 of the First

Step Act (“FSA”), filed by Defendant Warren D. Jones. [Doc. No. 227]. Pursuant to his

memorandum, Defendant moves the Court to vary downward from the sentencing guidelines and

reduce his sentence on his narcotics convictions to sixty months. Id. at 5. He further moves the

Court to reduce his term of supervised release from five years to four years. Id. at 6. The

government opposes the motion, arguing: (1) Jones is not eligible for relief under the FSA, and (2)

even if the Court finds he is eligible for relief, it should exercise its discretion and deny relief based

upon the sentencing factors set forth in 18 U.S.C. § 3553(a). [Doc. No. 228 at 1]. For the following

reasons, Defendant’s motion is GRANTED AS MODIFIED: Defendant’s total term of

imprisonment is REDUCED to TIME SERVED, effective April 9, 2020, and his term of

supervised release on Counts 1, 2, 4 and 6 is REDUCED to FOUR years.

                                                    I.
                                            BACKGROUND

        On June 25, 1998, Jones, a captain of the Tallulah Police Department, was charged in seven

counts of an eight count indictment as follows: Conspiracy to Possess with Intent to Distribute 50

grams or more of cocaine base in violation of 21 USC §§ 841(a)(1) and 846 (Count 1); Attempt to

Possess and Aiding and Abetting the Attempted Possession with Intent to Distribute 50 grams or
more of cocaine base in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Counts 2, 4 and 6);

and Carrying a Firearm During and in Relation to a Drug Trafficking Crime in violation of 18

U.S.C. § 924(c)(1) (Counts 3, 5 and 7). On December 18, 1998, Jones was convicted by a jury on

all counts. [Doc. No. 90]. On April 6, 1999, Jones was sentenced under the then-mandatory

sentencing guidelines to a total term of imprisonment of 415 months, as follows: 235 months on

Counts 1, 2, 4 and 6, and 60 months each on Counts 3, 5 and 7, with the sentences on Counts 3, 5

and 7 to run consecutively to each other and consecutive to Counts 1, 2, 4 and 6. [Doc. No. 102].

Additionally, the Court imposed a five-year term of supervised release on Counts 1, 2, 4 and 6,

and a three-year term of supervised release on Counts 3, 5 and 7 to run concurrently with

supervised release on Counts 1, 2, 4 and 6. Jones’s sentence on his narcotics convictions was

subsequently reduced to 151 months, due to retroactive amendments to the United States

Sentencing Guidelines. [See Doc. Nos. 194, 225].

                                               II.
                                       APPLICABLE LAW

       At the time Jones was sentenced, distribution of 50 grams or more of crack cocaine carried

a mandatory minimum sentence of ten years and a maximum sentence of life imprisonment. 21

U.S.C. § 841(b)(1)(A) (West 1999). On August 3, 2010, after more than two decades of substantial

criticism from the Sentencing Commission and others in the law enforcement community that the

harsh treatment of crack cocaine offenses was fundamentally unfair when compared to offenses

involving powder cocaine, Congress passed the Fair Sentencing Act. Dorsey v. United States, 567

U.S. 260, 268 (2012). Section 2 of the Fair Sentencing Act increased the quantity of crack cocaine

required to trigger the ten-year mandatory minimum sentence from 50 grams to 280 grams, and

increased the quantity of cocaine base required to trigger the five-year mandatory minimum




                                           Page 2 of 6
sentence from 5 grams to 28 grams. Id. at 269. The Fair Sentencing Act took effect on August 3,

2010 but applied only to sentences imposed thereafter. Id. at 264.

          In 2018, Congress passed the First Step Act, which made the revised crack cocaine

minimums established by the Fair Sentencing Act retroactive. First Step Act of 2018 (“FSA”),

Pub. L. No. 115-391, § 404, 132 Stat 5194 (2018). The First Step Act provides in relevant part:

          (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
              offense” means a violation of a Federal criminal statute, the statutory penalties
              for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 .
              . . , that was committed before August 3, 2010.

          (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
              sentence for a covered offense may, on motion of the defendant, the Director of
              the Bureau of Prisons, the attorney for the Government, or the court, impose a
              reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . .
              were in effect at the time the covered offense was committed.

          (c) LIMITATIONS.—No court shall entertain a motion made under this section to
              reduce a sentence if the sentence was previously imposed or previously reduced
              in accordance with the amendments made by sections 2 and 3 of the Fair
              Sentencing Act of 2010 . . . or if a previous motion made under this section to
              reduce the sentence was, after the date of enactment of this Act, denied after a
              complete review of the motion on the merits. Nothing in this section shall be
              construed to require a court to reduce any sentence pursuant to this section.

Id.

                                                    III.
                                                ANALYSIS

          A.      Whether Defendant is eligible for relief under the First Step Act

          The government contends Jones is ineligible for relief due to the amount of cocaine base

attributed to him in the Presentence Investigation Report (“PSR”), which was adopted by the Court

at sentencing. 1 [Doc. No. 228 at 6]. The government acknowledges “that this argument was

recently rejected by the Fifth Circuit, but makes it to preserve it for future proceedings in this



1
    The PSR found Jones’ conduct involved “at least 288.76 grams of cocaine base.” PSR at ¶ 31.


                                                Page 3 of 6
case.” Id. at 6-7 (citing United States v. Jackson, 945 F.3d 315 (5th Cir. 2019). The Court agrees

with the government that this argument is now foreclosed by the Fifth Circuit. Jackson at 320

(“[W]hether a defendant has a ‘covered offense’ under section 404(a) depends only on the statute

under which he was convicted.”); see also United States v. Thompson, 404 F.Supp.3d 1003, 1006-

07, 1011 (W.D.La. 2019). Accordingly, the Court finds Jones meets all requirements for eligibility

under section 404 of the FSA: Jones was convicted of violating a statute whose penalties were

modified by Section 2 of the Fair Sentencing Act, his violation occurred before August 3, 2010,

and he has not filed a previous motion seeking First Step Act relief, nor was his sentence

“previously imposed or previously reduced in accordance with the amendments made by sections

2 and 3 of the Fair Sentencing Act.” Therefore, the Court finds Jones is eligible for relief under

the First Step Act.

        B.      Whether Relief is Warranted

        In determining the appropriate sentence, the Court has considered the statutory range, the

applicable sentencing guidelines range, the sentencing factors set forth in 18 U.S.C. § 3553(a), and

pre- and post-sentencing conduct. See e.g. Jackson, 945 F.3d at 321-22; United States v. Williams,

943 F.3d 841, 843-44 (8th Cir. 2019) (citing Pepper v. U.S., 562 U.S. 476, 504 (2011)). 2 Jones

was originally subject to a statutory sentencing range of ten years to life in prison for his narcotics

convictions. Under the First Step Act, his statutory sentencing range for those offenses is now five

to forty years. At the time of his original sentencing hearing, Jones’s sentencing guideline range




2
 See also United States Sentencing Commission, Office of Education and Sentencing Practice, FIRST STEP
ACT, p. 7, https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special_FIRST-STEP-
Act.pdf (last visited March 9, 2020) (“[T]he courts should consider the guidelines and policy statements,
along with the other 3553(a) factors, during the resentencing.”).



                                              Page 4 of 6
for his narcotics convictions was 235 to 293 months. At present, his guideline range is 151 to 188

months for the narcotics offenses.

        The government argues the nature and circumstances of the offense and the need to

promote respect for the law warrant no further relief in this matter. In support, the government

argues Jones was “a dirty cop in the Tallulah police department who provided protection for local

drug dealers,” and that he “corrupted his young partner and enticed his partner into joining his

criminal escapades.” [Doc. No. 228 at 1, 5]. The government additionally notes Jones has already

benefitted from retroactive guideline amendments and asserts “nothing in his record supports a

major downward variance below this sentence.” Id. at 6.

        Counsel for Jones argues a below-guideline sentence is warranted, noting Jones’s criminal

history reflects no prior convictions, and therefore his first criminal conviction resulted in a

sentence of almost 35 years, which was later lowered to 27 years and 7 months. [Doc. No. 227 at

3-4]. Counsel notes Jones is now 57 years old, and both of his parents have died during his

incarceration. Counsel continues:

                It cannot be ignored that Jones was a police officer when he committed the
        instant offense. He provided protection for drug dealers in exchange for money.
        This is why he received three consecutive firearms convictions under 18 U.S.C. §
        924(c) for a total sentence of 15 years. These convictions are based upon Jones’
        service firearm. These firearm sentences cannot be altered by this Court under
        Section 404 of the First Step Act and adequately punish Jones for the abuse of trust
        he committed by committing this offense while being a police officer. A total
        sentence of 20 years is reasonable and just under the circumstances.

Id. at 4. Finally, counsel notes Jones’s only disciplinary event while in BOP custody is for fighting

with another inmate in 2005, he points to the courses Jones has completed while in custody, and

notes Jones has worked his way up to a minimum-security satellite camp during his incarceration.

Id. at 4-5.




                                            Page 5 of 6
       While the Court does not look favorably upon those who abuse positions of public trust,

after presiding over the trial and sentencing of this Defendant, the Court finds the twenty-two years

of incarceration Jones has already served is adequate punishment for the criminal activity he

committed. The Court notes Jones is a first-time offender and his background does not indicate a

propensity for violence. It further notes Jones has already served almost two years longer than the

statutorily-mandated minimum sentence on all counts of conviction, without consideration of the

effect of good conduct time. After consideration of the § 3553(a) factors, including the history and

characteristics of Mr. Jones, the need to afford adequate deterrence to criminal conduct and to

promote respect for the law, the parties’ arguments, and Congress’s intent in passage of the First

Step Act, the Court determines that a reduction of Defendant’s sentence of imprisonment to time

served is sufficient but not greater than necessary to comply with the purposes of sentencing. Such

a sentence is a substantial prison term, commensurate with the crimes Jones committed. In this

Court’s opinion, a greater sentence is not necessary to prevent unwarranted departures when

compared with similar sentences in this era. Accordingly,

       IT IS HEREBY ORDERED that the Motion for Sentence Reduction Pursuant to Section

404 of the First Step Act [Doc. No. 227] is GRANTED, and the Court will issue an amended

judgment reducing Defendant’s total term of incarceration to TIME SERVED, effective April 9,

2020, and reducing his term of supervised release on Counts, 1, 2, 4 and 6 to FOUR years. Except

as modified in this paragraph, all other provisions of the Judgment imposed on April 6, 1999 [Doc.

No. 102] REMAIN in effect.

       SIGNED this 30th day of March, 2020.




                                            Page 6 of 6
